ORDER

PER CURIAM.
Defendant appeals from the judgment of the Circuit Court of Pike County denying his Petition for a Refusal Hearing pursuant to section 577.041 RSMo (Cum.Supp.1996) in which he requested the court to set aside suspension or revocation of his driving privileges due to his refusal to take a breathalyzer test.
No error of law appears, and a written opinion would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).